Order filed January 8, 2015, Withdrawn, Appeal Reinstated and Order filed
January 13, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00375-CR
                                    ____________

                    FRANK JAMES DISTEFANO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1402036

                                      ORDER

      On January 8, 2015, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for failure to
file the reporter’s record. The reporter filed her portion of the record on January 9,
2015. Accordingly, our order of January 8, 2015, is withdrawn. The appeal is
reinstated. Appellant’s brief is due thirty days from the date of this order.

                                       PER CURIAM